United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           May 25, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 04-30572
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                               LASHAWN QUINN,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                      USDC No. 2:03-CR-379-ALL-R


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Lashawn Quinn appeals his conviction for possession of a

firearm   by   a   convicted    felon,      in   violation   of    18     U.S.C.

§§ 922(g)(1) and 924(a)(2).       In closing arguments, the prosecutor

stated:

     Finally, these officers, if they were up to some sort of
     high jinks in all this and if this wasn’t something they
     felt strongly about and the evidence wasn’t strong and
     they didn’t see what they said they saw, do you really
     think these two NOPD officers would bring this case to
     the FBI?



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Quinn argues that the district court committed reversible error by

overruling his objection to the prosecutor’s statement as improper

bolstering of witness testimony.

          Because the prosecutor’s statement vested the officers’

testimony with the imprimatur of the Government, in that it implied

that the witnesses must have been truthful and the case must have

been strong or the officers would not have asked the FBI to pursue

it, the statement was improper.        See United States v. Ramirez-

Velasquez, 322 F.3d 868, 874 (5th Cir. 2003).       Nonetheless, the

magnitude of the prejudice suffered by Quinn was not significant.

In addition, the court’s instructions to the jury negated any

prejudice resulting from the prosecutor’s statement.       Moreover,

even considering that the testimony presented by the prosecution

was bolstered, it cannot be said that, but for the prosecutor’s

statement, the jury would have acquitted Quinn.        See Ramirez-

Velasquez, 322 F.3d at 875; United States v. Simpson, 901 F.2d

1223, 1227 (5th Cir. 1990); United States v. Iredia, 866 F.2d 114,

117 (5th Cir. 1989).   The district court did not commit reversible

error by overruling Quinn’s objection.

          Accordingly, Quinn’s conviction is AFFIRMED.




                                   2